DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.

Response to Arguments
Claim 13 stands allowed.  Claims 1-4, 6-12, and 14 stand rejected under Section 103.  Applicants amended claims 1 and 10, arguing that the prior art combination does not disclose the newly added claim limitations.
After a detailed review of the primary reference, Tang, the Office concludes that Tang does disclose the newly added claim limitations, specifically, the requirement that the second sub-layer in the transparent display area comprise a plurality of sub-patterns spaced apart from each other with each sub-pattern corresponding to one sub-pixel.  Tang Figures 6 and 7 show the second sub-layer as a grid, but in the discussion of embodiments that follows the description of Tang Figure 6 and 7, Tang discloses that:
In one embodiment, the electrode layer in each light transmissive area is a transparent conductive layer, the electrode layer in the circuit area is either a transparent conductive layer and a magnesium-silver alloy layer or a transparent conductive layer and a magnesium-silver laminate, the electrode layer in the signal-wiring area is a transparent conductive layer, and the electrode layer in the standard display area is either a transparent conductive layer and a magnesium-silver alloy layer or a transparent conductive layer and a magnesium-silver laminate.

Tang specification ¶ 69.  Because the electrode layer in the signal-wiring area (3222) is an transparent conductive layer, as is the electrode layer in the light transmissive layer (321), while the electrode layer in the circuit area (3221) is a transparent conductive layer and one of a magnesium-silver alloy layer or a magnesium-silver laminate, Tang discloses that the electrode layer in the circuit area, which is surrounded by the signal-wiring area and the light transmissive area, has second sub-layers that are patterns.  As shown in Tang Figures 6 and 7, each second sub-layer pattern corresponds to one sub-pixel.  For these reasons, applicants’ arguments are unpersuasive.
Updated searches yielded no further art that is better than the currently cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, U.S. Pat. Pub. No. 2020/0212368, Figures 2-7, and further in view of Kim, U.S. Pat. Pub. No. 2016/0240811, Figure 3.
Tang, Figures 2-5:

    PNG
    media_image1.png
    343
    437
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    345
    519
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    394
    465
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    371
    491
    media_image4.png
    Greyscale


Tang, Figures 6, 7:

    PNG
    media_image5.png
    361
    493
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    401
    497
    media_image6.png
    Greyscale

Kim, Figure 3:
    PNG
    media_image7.png
    359
    463
    media_image7.png
    Greyscale

Regarding claim 1: Tang Figures 2-7 disclose a display backplane, comprising: a substrate defining a transparent display area (32) and a normal display area (31); a pixel definition layer (117) disposed on a side of the substrate (111) and having a plurality of openings; an emitting layer (220) disposed in each of the openings; and a first electrode (2301, 2302) disposed on a remote side of the emitting layer (220) from the substrate (111) and comprising a first sub-layer (2301) and a second sub-layer (2302) which are stacked, wherein an orthographic projection of the emitting layer (220) on the substrate (111) is within an orthographic projection of the second sub-layer (2302) on the substrate (111), and the second sub-layer (2302) is patterned in the transparent display area (32), wherein a thickness of the first sub-layer (2301) is smaller than a thickness of the second sub-layer (2302).  Tang specification ¶¶ 44-64, 110, 111.  Tang does not disclose that the pixel definition layer is an insulating layer.  Tang Figures 2-7 do not specifically disclose wherein the second sub-layer in the transparent display area comprises a plurality of sub-patterns spaced apart from each other, and each sub-pattern is corresponding to one sub-pixel.
As noted in the Response to Arguments section, above, Tang discloses additional embodiments in which other modifications can be made to Tang Figures 2-7.  One of those results in the second sub-layer in the transparent display area comprising a plurality of sub-patterns spaced apart from each other, and each sub-pattern  corresponding to one sub-pixel, because the surrounding regions (transmission area and the signal-wiring area) have only the transparent conductive electrode while the circuit area corresponding to the second-sublayer has both the transparent conductive electrode and one of one of a magnesium-silver alloy layer or a magnesium-silver laminate.  Tang specification ¶ 69.  This arrangement results in the claimed plurality of sub-patterns in the transparent display area being spaced apart from each other, where each sub-pattern corresponds to one sub-pixel.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Tang to use the alternate Tang electrode arrangement because the modification would have involved a selection of a known material and design based on its suitability for its intended use.
Kim Figure 3 discloses a pixel definition layer (190) that is an insulating layer.  Kim specification ¶ 75.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Tang to use the Kim insulating layer material as a pixel definition layer because the modification would have involved a selection of a known material based on its suitability for its intended use.	
Regarding claim 2, which depends from claim 1: The combination discloses a separating dike (Tang, unnumbered) among the openings of the first insulating layer; wherein in the transparent display area (32), an orthographic projection of the separating dike on the substrate partially overlaps with the orthographic projection of the second sub-layer (2302) on the substrate.  See Tang Figure 7 (annotated).
Tang, Figure 7 (annotated):

    PNG
    media_image8.png
    403
    502
    media_image8.png
    Greyscale

Regarding claim 3, which depends from claim 1: The combination discloses that the first sub-layer (2301) is of a whole layer structure in the transparent display area (32) and the normal display area (31); and the second sub-layer (2302) is of a whole layer structure in the normal display area (31).  See id.
Regarding claim 4, which depends from claim 1: Tang discloses the first sub-layer (2301) is located between the second sub-layer (2302) and the emitting layer (220).  See Tang specification ¶¶ 59-64; Tang Figure 7.
Regarding claim 6, which depends from claim 1: Tang discloses that the first sub-layer (2301) is in direct contact with the second sub-layer (2302).  Id. ¶¶ 62-65.
Regarding claim 7, which depends from claim 1: Tang discloses that in the transparent display area (32), an orthographic projection of a second electrode (210) on the substrate is within the orthographic projection of the second sub-layer (2302) on the substrate.  See Tang Figure 7.
Regarding claim 8, which depends from claim 1: Tang Figure 6 discloses that the transparent display area (32) is disposed on a side of the normal display area (31).  Compare left and right sides of Tang Figure 6.  Tang specification ¶ 64.
Regarding claim 9, which depends from claim 1: Tang Figure 6 discloses the transparent display area (32) is disposed between two normal display areas (31).  Compare left side of Tang Figure 6, top and bottom normal display areas (31) and middle transparent display area (32).  Tang specification ¶ 64.
Regarding claim 14: Tang discloses a display device comprising the display backplane according to claim 1.  See the rejection of claim 1, above.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang Figure 9, and further in view of Kim Figure 3.
Regarding claim 10: Tang Figure 9 discloses a method for manufacturing a display backplane, comprising: forming a pixel definition layer (117) and an emitting layer (220) on a side of a substrate (111), wherein a transparent display area (32) and a normal display area (31) are divided on the substrate (111), the pixel definition layer (117) has a plurality of openings, and an orthographic projection of the openings on the substrate is within an orthographic projection of the emitting layer (220) on the substrate (111); forming a first sub-layer (2301) of a first electrode (2301, 2302) on a remote side of the emitting layer (220) and a remote side of the pixel definition layer (117) from the substrate (111); and forming a second sub-layer (2302) of the first electrode (2301, 2302) on a remote surface of the first sub-layer (2301) from the substrate (111), and patterning the second sub-layer (2302) in the transparent display area (31), wherein the orthographic projection of the emitting layer (220) on the substrate (111) is within an orthographic projection of the second sub-layer (2302) on the substrate (111), wherein a thickness of the first sub-layer (2301) is smaller than a thickness of the second sub-layer (2302).  Tang specification ¶¶ 99-103, 110, 111.  Tang does not disclose that the pixel definition layer is an insulating layer.  Tang Figures 2-7 do not specifically disclose wherein the second sub-layer in the transparent display area comprises a plurality of sub-patterns spaced apart from each other, and each sub-pattern is corresponding to one sub-pixel.
As noted in the Response to Arguments section, above, Tang discloses additional embodiments in which other modifications can be made to Tang Figures 2-7.  One of those results in the second sub-layer in the transparent display area comprising a plurality of sub-patterns spaced apart from each other, and each sub-pattern corresponding to one sub-pixel, because the surrounding regions (transmission area and the signal-wiring area) have only the transparent conductive electrode while the circuit area corresponding to the second-sublayer has both the transparent conductive electrode and one of one of a magnesium-silver alloy layer or a magnesium-silver laminate.  Tang specification ¶ 69.  This arrangement results in the claimed plurality of sub-patterns in the transparent display area being spaced apart from each other, where each sub-pattern corresponds to one sub-pixel.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Tang to use the alternate Tang electrode arrangement because the modification would have involved a selection of a known material and design based on its suitability for its intended use.
Kim Figure 3 discloses a pixel definition layer (190) that is an insulating layer.  Kim specification ¶ 75.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Tang to use the Kim insulating layer material as a pixel definition layer because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 11, which depends from claim 10: The combination discloses forming a second electrode (210) on a side of the substrate (111), wherein the second electrode (210) is formed between the substrate (111) and the first insulating layer and is in contact with the emitting layer (220) in the openings.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tang Figure 9 and Kim Figure 3, and further in view of Saneto, U.S. Pat. Pub. No. 2009/0243477.
Regarding claim 12, which depends from claim 10: Tang does not disclose the first sub-layer is formed by a vapor deposition using a first mask having a first opening portion, and a shape of the first opening portion corresponds to a shape of the first sub-layer.
Saneto, directed to an organic EL display device, discloses a first electrode (common cathode including ITO and aluminum, or first and second sub-layers) being formed by a vapor deposition using a first mask to form the shape of the common cathode.  Saneto specification ¶ 119.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Saneto method to deposit the first electrode in Tang because the modification would have involved a selection of a known process step based on its suitability for its intended use.  Once combined, the combination discloses that the first mask would have a first opening portion, a shape of the first opening portion corresponding to a shape of the first sub-layer, because the use of a mask to deposit a layer requires an opening in the mask corresponding to the shape of the electrode.

Allowable Subject Matter
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Lou, U.S. Pat. Pub. No. 2021/0249624, Figure 10, is the closest prior art in that Lou discloses a mask that is capable of depositing the claimed patterns.  However, although Lou is directed to a transparent display panels and a method for making the transparent display panel, the Lou mask is used in a different manner than how it would be need to be used in Tang in order to be properly combinable with Tang, because the Lou mask is arranged to overlap a slanted area of the pixel definition layer (referred to by applicants as the separating dike) whereas in Tang, the second sub-layer is deposited over the subpixel.  Furthermore, Lou itself cannot be used as a main reference because there is no indication as to the relative thicknesses of the two sub-layers, a requirement of claim 13.  Tang’s thicknesses are not properly combinable with Lou because of the different arrangement of the Tang upper sub-layer as compared with the Tang upper sub-layer.  
Similarly, Peng, U.S. Pat. Pub. No. 2022/0102670, Figures 13-17, disclose a similar arrangement as Tang, but the details relating to the mask are unclear.  To the extent that Peng suggests the use of masks in Peng Figures 13-17, Peng suggests that the lower sub-electrode is deposited first, followed by 2-step deposition for the upper sub-electrode.  See Peng specification ¶ 86; Peng Figure 17.  
For these reasons, the combinations were not made.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “wherein the second sub-layer is patterned by a vapor deposition using a second mask defining a second opening portion and a fine metal mask portion, and an opening shape of the second opening portion corresponds to a shape of the second sub-layer in the normal display area, and a hollowed-out pattern of the fine metal mask portion corresponds to a shape of the second sub-layer in the transparent display area”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897